[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as In
re J.H., Slip Opinion No. 2022-Ohio-1767.]




                                         NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                                    IN RE J.H. ET AL.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
         may be cited as In re J.H., Slip Opinion No. 2022-Ohio-1767.]
Appeal dismissed as having been improvidently accepted.
       (No. 2021-0533―Submitted May 11, 2022―Decided May 31, 2022.)
              APPEAL from the Court of Appeals for Cuyahoga County,
                              No. 109332, 2021-Ohio-700.
                                  __________________
        {¶ 1} The cause is dismissed as having been improvidently accepted.
        O’CONNOR, C.J., and KENNEDY, FISCHER, DEWINE, DONNELLY, STEWART,
and BRUNNER, JJ., concur.
                                  _________________
        A.H., pro se, appellant.
                                  _________________